DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WIPO Yamagata (WO 2017043024 A1 effectively filed on 10 September 2015 and designating the US), hereinafter Yamagata or, in the alternative, under 35 U.S.C. 103 as obvious over Yamagata.
Regarding claims 1 and 8,
Yamagata teaches an apparatus with a sensor arrangement for measuring a biomagnetic field, the sensor arrangement (see at least fig. 13 (11s) and corresponding disclosure in at least [0068]) consisting essentially of a plurality of magnetic field sensors (Examiner notes the plurality of magnetic field sensors are interpreted to be the two planar difference pick-up coils of the triaxial sensors 111 and the coaxial difference pick-up coil of the uniaxial sensors 112) being arranged in an array in a sensor plane (see at least fig. 13)
the array including a central region and a peripheral region surrounding the central region (see annotated fig. 13 (triaxial) below)
the plurality of magnetic field sensors consisting of a plurality of first magnetic field sensors ([0029] which discloses two planar difference pick-up coils for detecting magnetic field fields in XY directions. Examiner notes one of the two planar difference pick-up coils (e.g. the planar difference pick-up coils for detecting magnetic fields in the X direction, hereinafter the X-sensors) in each of the triaxial sensors 111 is considered the plurality of first magnetic field sensors) being designed and configured to measure a first component of the magnetic field (Examiner notes the X-sensors as designated above measure the X-component of the magnetic field [0029]), 
A plurality of second magnetic field sensors ([0029] which discloses two planar difference pick-up coils for detecting magnetic field fields in XY directions. Examiner notes the other of the two planar difference pick-up coils (e.g. the planar difference pick-up coils for detecting magnetic fields in the Y direction, hereinafter the Y-sensors) in each of the triaxial sensors 111 is considered the plurality of second magnetic field sensors) being designed and configured to measure a second component of the magnetic field (Examiner notes the Y-sensors as designated above measure the Y-component of the magnetic field [0029])
Wherein the first and second magnetic field sensors are configured to only measure the first and second component of the magnetic field (See [0029]. Examiner notes the X-sensors and the Y-sensors are configured to measure only the x (first) component and y (second) component respectively)
And a plurality of third magnetic field sensors ([0030] which discloses the uniaxial sensors 112 can be realized by, for example, having  one coaxial difference pick-up coil (for detecting magnetic fields in Z-direction, hereinafter the Z-Sensors)) being designed and configured to measure a third component of the magnetic field (Examiner notes the Z-sensors as designated above measure the Z-component of the magnetic field [0030]),
Wherein the third magnetic field sensors (i.e. Z-sensors as designated above) are configured to only measure the third component of the magnetic field (Examiner notes the Z-sensors are configured to only measure the Z (i.e. third) component)) 
The first, second, and third components being orthogonal to each other (Examiner notes the X, Y, and Z components are orthogonal to each other),
And wherein, viewed from a direction perpendicular to the sensor plane (See at least fig. 13) the first magnetic field sensors (i.e. the X-Sensors as designated above) and the second magnetic field sensors (i.e. the Y-sensors as designated above) are arranged exclusively in the central region (see annotated fig. 13 (triaxial) below which depicts the triaxial sensors 111 and thus the corresponding X and Y sensors do not exist in the peripheral region and are thus exclusively in the central region) of the array (see annotated fig. 13 (triaxial) below) and the third field sensors (i.e. Z-sensors designated above) are arranged exclusively in the peripheral region of the array around the central region of the array (See annotated fig. 13 (triaxial) below which depicts the uniaxial sensors 112 and thus the corresponding Z-sensors (as designated above) do not exist in the central region and thus are exclusively in the peripheral region). 


    PNG
    media_image1.png
    948
    1353
    media_image1.png
    Greyscale

Annotated fig. 13 (triaxial)

Examiner notes that while the triaxial sensors 111 positioned in the central region further include additional sensors configured to measure the third component of the magnetic field ([0029] which disclose the triaxial sensors 111 can be realized by having one coaxial difference pick-up coil (for detecting magnetic fields in Z direction) and two planar difference pick-up coils), such additional sensors would not appear to materially affect the basic and novel characteristics of the invention. Therefore, because the claim language recites the sensor arrangement consisting essentially of a plurality of magnetic field sensors, such a sensor arrangement would not appear to preclude such additional sensors, especially in light of the specification which does not appear to set forth that such additional elements would materially change the characteristics of applicant’s invention (See MPEP 2111.03 (III))
Alternatively, if Yamagata is not viewed as anticipating the sensor arrangement consisting essentially of the plurality of magnetic field sensors, Yamagata further teaches an embodiment in which the plurality of magnetic field sensors consist of a plurality of biaxial sensors ([0072] which detect magnetic field components in any two directions. Thus would have corresponding coils/sensors for each of the two directions) and a plurality of uniaxial sensors ([0073] which discloses biaxial and uniaxial sensors may be arbitrarily mixed and arranged).
Therefore, alternatively, it would have been obvious to a person having ordinary skill in the art  before the effective filing date to  have modified the triaxial sensors of Fig. 11s of Yamagata to be biaxial sensors in order to obtain a certain level of effect such as removing artifacts, securing performance of current source reconstruction, and improving signal processing speed ([0074]). 
It would have been further obvious to a person having ordinary skill to have provided biaxial sensors for measuring in the X and Y direction in order to ensure that all three directions are measured when using biaxial sensors and the uniaxial sensors 112 (which measure in the Z axis)
Examiner notes such a modified system teaches an apparatus with a sensor arrangement (see annotated fig. 13 below (11s(1)) consisting essentially of a plurality of magnetic field sensors (See annotated fig. 13(biaxial) below (X, Y, and Z sensors). [0072] which discloses biaxial sensors detect magnetic field components in any two directions. Examiner notes a person having ordinary skill in the art would have recognized the biaxial sensors each having a first planar coil for measuring the X-axis and a second planar coil for measuring the Y axis in a similar manner as the triaxial sensors as disclosed in [0029]) being arranged in an array in a sensor plane (See annotated fig. 13 (biaxial))
the array including a central region and a peripheral region surrounding the central region (see annotated fig. 13 (biaxial) below)
the plurality of magnetic field sensors consisting of a plurality of first magnetic field sensors (see annotated fig. 13 (biaxial) below (X-sensor of each biaxial sensor 111a)) being designed and configured to measure a first component of the magnetic field (Examiner notes the X-sensors measure the X-component of the magnetic field [0029]), 
A plurality of second magnetic field sensors (see annotated fig. 13 (biaxial) below (Y-sensor of each biaxial sensors 111a) being designed and configured to measure a second component of the magnetic field (Examiner notes a person having ordinary skill in the art would have recognized the coil(s) 
Wherein the first and second magnetic field sensors are configured to only measure the first and second component of the magnetic field (See [0029]. Examiner notes the X-sensors and the Y-sensors are configured to measure only the x (first) component and y (second) component respectively)
And a plurality of third magnetic field sensors ([0030] which discloses the uniaxial sensors 112 can be realized by, for example, having  one coaxial difference pick-up coil (for detecting magnetic fields in Z-direction, hereinafter the Z-Sensors)) being designed and configured to measure a third component of the magnetic field (Examiner notes the Z-sensors would measure the Z-component of the magnetic field [0030]),
Wherein the third magnetic field sensors (Z-Sensors) are configured to only measure the third component of the magnetic field (Examiner notes the coaxial coils (Z-sensors) are configured to only measure the Z (i.e. third) component)) 
The first, second, and third components being orthogonal to each other (Examiner notes the X, Y, and Z components are orthogonal to each other),
And wherein, viewed from a direction perpendicular to the sensor plane (See annotated fig. 13 (biaxial) below), the first magnetic field sensors (i.e. X-sensors) and the second magnetic field sensors (i.e. Y-sensors) are arranged exclusively in the central region (see annotated fig. 13 (biaxial) below which depicts the biaxial sensors (111a) and thus the corresponding X and Y sensors do not exist in the peripheral region and are thus exclusively in the central region) of the array and the third field sensors (i.e. Z-sensors) are arranged exclusively in the peripheral region of the array around the central region of the array (See annotated fig. 13 (biaxial) below which depicts the uniaxial sensors 112 and thus the corresponding Z-sensors (as designated above) do not exist in the central region and thus are exclusively in the peripheral region). 


    PNG
    media_image2.png
    948
    1353
    media_image2.png
    Greyscale

Annotated Fig. 13 (biaxial)

 
Examiner notes the system/modified system would further teach the apparatus of claim 8 having corresponding limitations.

Regarding claim 2,
Yamagata further discloses wherein the number first magnetic field sensors equals the number of second magnetic field sensors (Examiner notes that there is a first and second magnetic field sensor (i.e. X-Sensor and Y-sensor) for each triaxial/biaxial sensor (111/111a), therefore the number of first magnetic field sensors is equal to the number of second magnetic field sensors)

Regarding claim 3,
Yamagata further discloses wherein each of the first magnetic field sensors is spatially associated with a second magnetic field sensor, such that both measure the magnetic field components at the same location of a source (See annotated fig. 13 (triaxial) or fig. 13 (biaxial) above. Examiner notes the first and second magnetic field sensors (i.e. X and Y sensors) measure at the same location since the coils for both are located within the same triaxial/biaxial sensor (111/111a))

Regarding claim 4,
Yamagata further discloses wherein the array of magnetic field sensors has, viewed from a direction perpendicular to the sensor plane, a rectangular shape (See annotated fig. 13 (triaxial) or fig. 13 (biaxial) above. Examiner notes the array of magnetic field sensors when viewed from this direction (i.e. perpendicular to the sensor plane) is rectangular)

Regarding claim 5,
Yamagata further discloses wherein viewed from a direction perpendicular to the sensor plane, the central and the peripheral region of the array has are both circular (see annotated fig. 13 (triaxial) or fig. 13 (biaxial) above. Examiner notes that both regions are considered at least partially circular (see the rounded corners which are circular in its broadest reasonable interpretation))

	Regarding claim 6,
	Yamagata or Yamagata, as modified, teaches the elements of claim 1 as previously stated. Yamagata further teaches further comprising 15 of the first magnetic field sensors, 15 of the second magnetic field sensors and 20 of the third magnetic field sensors. 
	The configuration of fig. 13 fails to explicitly depict comprising 24 of the first magnetic field sensors and 24 of the second magnetic field sensors. 
	Nonetheless, Yamagata further teaches any number of sensors may be arranged ([0028]) and further teaches it is possible to increase the number of sensors by double or triple ([0065])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include double or triple the amount of magnetic field sensors as taught by Yamagata in order to increase the size of the measurement region and provide more signals for diagnosis. Such a modification amounts to merely a duplication of parts rendering the claim obvious (MPEP 2144). 
	Examiner notes that in at least doubling the number of sensors, the magnetic field sensors would comprise at least 24 of the first magnetic field sensors, 24 of the second magnetic field sensors, and 16 of the third magnetic field sensors

Regarding claim 7,
	Yamagata further teaches wherein the biomagnetic field measuring apparatus is a magnetocardiograph ([0077] which discloses a magnetism measuring apparatus according to an embodiment may be used for magnetocardiography for example)

	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata. 
Regarding claim 9,
Yamagata teaches an apparatus with a sensor arrangement for measuring a biomagnetic field, the sensor arrangement (see at least fig. 13 (11s) and corresponding disclosure in at least [0068]) comprising a plurality of magnetic field sensors (Examiner notes the plurality of magnetic field sensors are interpreted to be the two planar difference pick-up coils of the triaxial sensors 111 and the coaxial difference pick-up coil of the uniaxial sensors 112) being arranged in an array in a sensor plane (see at least fig. 13)
the array including a central region and a peripheral region surrounding the central region (see annotated fig. 13 (triaxial) above)
the plurality of magnetic field sensors consisting of a plurality of first magnetic field sensors ([0029] which discloses two planar difference pick-up coils for detecting magnetic field fields in XY directions. Examiner notes one of the two planar difference pick-up coils (e.g. the planar difference pick-up coils for detecting magnetic fields in the X direction, hereinafter the X-sensors) in each of the triaxial sensors 111 is considered the plurality of first magnetic field sensors) being designed and configured to measure a first component of the magnetic field (Examiner notes the X-sensors as designated above measure the X-component of the magnetic field [0029]), 
A plurality of second magnetic field sensors ([0029] which discloses two planar difference pick-up coils for detecting magnetic field fields in XY directions. Examiner notes the other of the two planar difference pick-up coils (e.g. the planar difference pick-up coils for detecting magnetic fields in the Y direction, hereinafter the Y-sensors) in each of the triaxial sensors 111 is considered the plurality of second magnetic field sensors) being designed and configured to measure a second component of the magnetic field (Examiner notes the Y-sensors as designated above measure the Y-component of the magnetic field [0029])
Wherein the first and second magnetic field sensors are configured to only measure the first and second component of the magnetic field (See [0029]. Examiner notes the X-sensors and the Y-sensors are configured to measure only the x (first) component and y (second) component respectively)
And a plurality of third magnetic field sensors ([0030] which discloses the uniaxial sensors 112 can be realized by, for example, having  one coaxial difference pick-up coil (for detecting magnetic fields in Z-direction, hereinafter the Z-Sensors)) being designed and configured to measure a third component of the magnetic field (Examiner notes the Z-sensors as designated above measure the Z-component of the magnetic field [0030]),
Wherein the third magnetic field sensors (i.e. Z-sensors as designated above) are configured to only measure the third component of the magnetic field (Examiner notes the Z-sensors are configured to only measure the Z (i.e. third) component)) 
The first, second, and third components being orthogonal to each other (Examiner notes the X, Y, and Z components are orthogonal to each other),
And wherein, viewed from a direction perpendicular to the sensor plane (See at least fig. 13) the first magnetic field sensors (i.e. the X-Sensors as designated above) and the second magnetic field sensors (i.e. the Y-sensors as designated above) are arranged exclusively in the central region (see annotated fig. 13 (triaxial) above which depicts the triaxial sensors 111 and thus the corresponding X and Y sensors do not exist in the peripheral region and are thus exclusively in the central region) of the array (see annotated fig. 13 (triaxial) above) and the third field sensors (i.e. Z-sensors designated above) are arranged exclusively in the peripheral region of the array around the central region of the array (See annotated fig. 13 (triaxial) above which depicts the uniaxial sensors 112 and thus the corresponding Z-sensors (as designated above) do not exist in the central region and thus are exclusively in the peripheral region). 
The cited fig. 13 of Yamagata fails to explicitly teach the sensor arrangement consisting of the plurality of magnetic field sensors, as there are additional Z-sensors in the central region ([0029] which discloses coaxial coils for detecting the Z direction) 
Nonetheless, Yamagata further teaches an embodiment in which the plurality of magnetic field sensors consist of a plurality of biaxial sensors ([0072] which detect magnetic field components in any two directions. Thus would have corresponding coils/sensors for each of the two directions) and a plurality of uniaxial sensors ([0073] which discloses biaxial and uniaxial sensors may be arbitrarily mixed and arranged).
It would have been obvious to a person having ordinary skill in the art  before the effective filing date to  have modified the triaxial sensors of Fig. 11s to be biaxial sensors in order to obtain a certain level of effect such as removing artifacts, securing performance of current source reconstruction, and improving signal processing speed ([0074]). 
It would have been further obvious to a person having ordinary skill to have provided biaxial sensors for measuring in the X and Y direction in order to ensure that all three directions are measured when using the combination of biaxial sensors and the uniaxial sensors 112 (which measure in the Z axis).
Examiner notes such a modified system teaches an apparatus with a sensor arrangement (see annotated fig. 13 above (11s(1)) consisting of a plurality of magnetic field sensors (See annotated fig. 13(biaxial) above (X, Y, and Z sensors). [0072] which discloses biaxial sensors detect magnetic field components in any two directions. Examiner notes a person having ordinary skill in the art would have recognized the biaxial sensors each having a first planar coil for measuring the X-axis and a second planar coil for measuring the Y axis in a similar manner as the triaxial sensors as disclosed in [0029]) being arranged in an array in a sensor plane (See annotated fig. 13 (biaxial) above)
the array including a central region and a peripheral region surrounding the central region (see annotated fig. 13 (biaxial) above)
the plurality of magnetic field sensors consisting of a plurality of first magnetic field sensors (see annotated fig. 13 (biaxial) above (X-sensor of each biaxial sensor 111a)) being designed and configured to measure a first component of the magnetic field (Examiner notes the X-sensors measure the X-component of the magnetic field [0029]), 
A plurality of second magnetic field sensors (see annotated fig. 13 (biaxial) above (Y-sensor of each biaxial sensors 111a) being designed and configured to measure a second component of the magnetic field (Examiner notes a person having ordinary skill in the art would have recognized the coil(s) 
Wherein the first and second magnetic field sensors are configured to only measure the first and second component of the magnetic field (See [0029]. Examiner notes the X-sensors and the Y-sensors are configured to measure only the x (first) component and y (second) component respectively)
And a plurality of third magnetic field sensors ([0030] which discloses the uniaxial sensors 112 can be realized by, for example, having  one coaxial difference pick-up coil (for detecting magnetic fields in Z-direction, hereinafter the Z-Sensors)) being designed and configured to measure a third component of the magnetic field (Examiner notes the Z-sensors would measure the Z-component of the magnetic field [0030]),
Wherein the third magnetic field sensors (Z-Sensors) are configured to only measure the third component of the magnetic field (Examiner notes the coaxial coils (Z-sensors) are configured to only measure the Z (i.e. third) component)) 
The first, second, and third components being orthogonal to each other (Examiner notes the X, Y, and Z components are orthogonal to each other),
And wherein, viewed from a direction perpendicular to the sensor plane (See annotated fig. 13 (biaxial) above), the first magnetic field sensors (i.e. X-sensors) and the second magnetic field sensors (i.e. Y-sensors) are arranged exclusively in the central region (see annotated fig. 13 (biaxial) above which depicts the biaxial sensors (111a) and thus the corresponding X and Y sensors do not exist in the peripheral region and are thus exclusively in the central region) of the array and the third field sensors (i.e. Z-sensors) are arranged exclusively in the peripheral region of the array around the central region of the array (See annotated fig. 13 (biaxial) above which depicts the uniaxial sensors 112 and thus the corresponding Z-sensors (as designated above) do not exist in the central region and thus are exclusively in the peripheral region). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793     


/KATHERINE L FERNANDEZ/            Primary Examiner, Art Unit 3793